 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,     )              CASE NO. CR04-1613-CAS - 2
                                   )
12             Plaintiff,          )
          v.                       )              MODIFICATION OF REVOCATION OF
13                                 )              SUPERVISED RELEASE AND
     HORACE GREEN,                 )              JUDGMENT
14                                 )
               Defendant.          )
15                                 )
     _____________________________ )
16

17         On October 22, 2018, and October 29, 2018, this matter came before the Court on
18   Petition on Probation and Supervised Release originally filed on January 26, 2017.
19   Government counsel, Catherine Ahn, the defendant and his appointed CJA attorney, Thomas
20   Nishi, were present. The U.S. Probation Officer, Marisol Martinez, was also present.
21         The defendant admitted the allegations, in violation of his supervised release, as stated
22   in the Petition filed on January 26, 2017. The Court finds that the defendant is in violation
23   of the terms and conditions of his supervised release imposed on April 13, 2007.
24         IT IS ORDERED AND ADJUDGED, upon the findings of the Court, the defendant’s
25   supervised release shall remain under the same terms and conditions previously imposed,
26   with the following modification:
27   C     Defendant shall participate for a period of 180 days in a home detention program
28         which includes electronic monitoring, GPS, Alcohol Monitoring Unit or automated
 1         identification system and shall observe all rules of such program, as directed by the
 2         Probation Officer. The offender shall maintain a residential telephone line without
 3         devices and/or services that may interrupt operation of the monitoring equipment; and
 4   C     Defendant shall pay the costs of Location Monitoring to the contract vendor, not to
 5         exceed the sum of $12.00 for each day of participation. The offender shall provide
 6         payment and proof of payment as directed by the Probation Officer.
 7         The Court sets a Status Conference re: Defendant’s Compliance with Supervised
 8   Release on April 29, 2019, at 1:30 P.M. Defendant is ordered to be present on April 29,
 9   2019, at 1:30 P.M., unless advised otherwise by his attorney of record and/or his Probation
10   Officer.
11   FILE/DATED:        October 30, 2018
                                                  ______ ____________ ______________
12                                                CHRISTINA A. SNYDER
                                                  UNITED STATES DISTRICT JUDGE
13
                                                  KIRY K. GRAY
14                                                CLERK OF COURT
15

16                                                By: ___/S/_________________________
                                                    Catherine M. Jeang, Deputy Clerk
17

18

19

20

21

22

23

24

25

26

27

28

                                                 2
